GIBBONS, Circuit Judge,
concurring.
I join in the court’s judgment affirming the orders appealed from, in those parts of the majority opinion holding that we have appellate jurisdiction, and in those parts which reject the contention that there is speech and debate clause protection against criminal prosecution of a state legislator for a federal crime. State legislators do not, upon assuming their offices, cease to be citizens and residents of the United States. The federal criminal law is as fully applicable to them as to any other resident of the United States. The federal government is a sovereignty, not the mere manifestation of a treaty between independent sovereign-ties. Between that government and its subjects, their status as legislators of a state cannot, in the absence of federal legislation, immunize them from the sanction of the federal criminal law or from the reach of federal process.
I do not join in the majority’s dictum that there is some sort of federal common law evidentiary privilege which permits state legislators to decline to testify about legislative acts or speech. That discussion, in my view, is unnecessary to the decision. Moreover it confuses the law of immunity with the law of evidence, confuses different kinds of privileges, and leaves me unconvinced that the recognition of an evidentia-ry privilege in this instance advances any public policy worthy of consideration.
I start with the observation that the scope of the privilege recognized by the district court is not before us because there is no cross-appeal by the government. Thus anything that is said or implied with respect to the relief granted by the district court is dictum. Next, I note that the appellant Cianfrani is an intervenor in No. 77 — 1970, 77-2051/2/3, and that the appellant Kalman is an intervenor in No. 77-1971. It is only because they are interve-nors that we have appellate jurisdiction. Cianfrani is not on this appeal asserting a privilege respecting his testimony. He is asserting the right to prevent testimony or compliance with a subpoena duces tecum by Kalman and others. Kalman is not on this appeal asserting a privilege as to his testimony. He is asserting the right, on behalf of the Pennsylvania Senate, to prevent testimony or compliance with a subpoena duc-es tecum by Cianfrani and others. The majority says that there is a privilege to “bar evidence of the legislative act or speech” and suggests that such a privilege is necessary to prevent “exposing the legislator to criminal liability” for such act or speech. In Kalman’s appeal such a question is not presented at all, since he is not seeking to prevent any legislative act or speech by him. In Cianfrani’s case such a question might have been presented in the district court, but it certainly is not presented on this appeal. He contends, and the majority says, that he has “a personal privilege which may be asserted by [him] in a federal criminal case to exclude from a criminal proceeding in which he is involved any evidence [even from third parties] of his legislative actions, motivations for such action, or utterances in the course of his legislative duties.” But as the majority acknowledges, the payroll records and non-payroll financial records covered by paragraphs 1 and 2 of the order appealed from (the only parts of the order to which appellants object) fall outside the area of legislative acts or speech. This being the case, there is no need to render an advisory opinion to the effect that a state legislator has a federal common law cause of action to prevent testimony by third parties about his acts or speech in the legislature.
Since the majority addresses the point, however, it is appropriate to say why I disassociate myself from the discussion.
I am concerned about the scope of the privilege the majority recognizes. Is it applicable only in federal criminal prosecutions, and only when the legislative act or speech would tend to incriminate a member of the legislature? Could the legislator assert the privilege where another defendant sought to introduce evidence of such act or speech defensively? If so, would not its recognition run afoul of the sixth amendment right to compulsory process? If it is available in civil cases, could it be used as *587an effective means of preventing the successful prosecution of civil rights cases such as Bond v. Floyd, 385 U.S. 116, 87 S.Ct. 339, 17 L.Ed.2d 235 (1966), and Jordan v. Hutcheson, 323 F.2d 597 (4th Cir. 1963)? Does it apply not only to members of the state legislature, but also to the myriad municipalities, counties, school boards, and state administrative agencies which exercise, to one extent or another, the Commonwealth’s legislative powers? If so, would it not thwart the successful prosecution of civil rights cases such as Jenkins v. McKeithen, 395 U.S. 411, 89 S.Ct. 1843, 23 L.Ed.2d 404 (1969)? Reaching out for the opportunity to create a new category of evidentiary privilege, the scope of which is undefined, and the consequences of which are unknown and unknowable in a case where the pronouncement is completely unnecessary to the decision, seems to me an extreme example of an unnecessary advisory opinion.
Moreover I see no significant public or private benefit flowing from the recognition of this new evidentiary privilege. By the majority’s hypothesis, we are not dealing with matters of confidentiality such as are involved in the attorney-client, husband-wife, juror, physician-patient, priest-penitent, or state secret privileges. We are dealing with public acts or speech and public records of such acts or speech. Nor are we dealing with immunity from the consequences of such acts or speech for, as the majority acknowledges, Tenney v. Brand-hove, 341 U.S. 367, 71 S.Ct. 783, 95 L.Ed. 1019 (1951), affords only a limited immunity from civil actions for money damages — an immunity that is recognized at least partly because the availability of criminal sanctions and injunctive relief affords alternative protections. It has been suggested that the threat of a federal criminal prosecution could influence the official acts of a state legislator. See 8 Rut.Cam.L.J. 550, 554 (1977). If the proposed action violates federal law, I see no harm in such an influence. But in any event, once the majority acknowledges that there is no immunity from criminal prosecutions or injunctive relief, any interest of the state legislative process becomes attenuated beyond practical utility. We are dealing with the supposed incremental increase in freedom of legislative expression which comes from the possibility that, although incriminating statements are in the public domain, they cannot be offered in evidence. There is no empirical evidence that any legislator in the real world would, because of the existence of such an evidentiary privilege, be any less free in his utterances. Weighed against this highly speculative benefit to the state legislative process is the certain detriment to federal law enforcement which is the inevitable consequence of every recognition of a privilege to withhold evidence. What is particularly disquieting is that the majority’s privilege is even broader than the fifth amendment privilege against self-incrimination in that it permits the suppression of third party testimony about a defendant’s perfectly voluntary and public utterances.
If the majority intends that the privilege apply in civil actions as well as criminal prosecutions, it has dangerous propensities. Where will the evidence come from the next time a legislator is excluded from the seat to which he was elected for reasons of race, national origin, sex, or the expression of unpopular views? See Bond v. Floyd, supra. Where will the evidence come from the next time a legislative committee acts in such a way as to intimidate and harass persons in the exercise of first amendment or sixth amendment rights? See Jordan v. Hutcheson, supra. Where will the evidence come from when a legislative committee without due process holds someone up to public obloquy? Cf. Jenkins v. McKeithen, supra. If the members of the legislature can, as here, sue to suppress evidence of their misconduct, the case will soon be over.
If the majority intends the privilege to apply only in federal criminal prosecutions, then the reason for its existence escapes me entirely. Recently in Matter of Grand Jury Impaneled Jan. 21, 1975, 541 F.2d 373, 377 (3d Cir. 1976), we rejected the contention that the judicial branch of the Commonwealth government could withhold from scrutiny by a federal grand jury records *588filed with it. In that case there was a clear state interest in confidentiality of the records in questions (contingent fee agreements), and the Commonwealth had a much stronger argument that loss of confidentiality might interfere with the accomplishment of its regulatory purposes in requiring the filing of the records. Here no confidentiality is involved, and the incremental value to the Commonwealth of impeding the government’s mail fraud and tax evasion investigations is infinitesimal. If the judicial branch of the Commonwealth has no such evidentiary privilege in federal criminal proceedings, the case for such a legislative branch privilege simply cannot be made out. It is true, of course, that Matter of Grand Jury Impaneled Jan. 21, 1975, supra, required only the production of records, and not judicial testimony as to what took place in court. But judges are not immune from the requirement that they testify as to what went on in their court. See United States v. Caldwell, 25 Fed.Cas. 238 (No. 14708) (CCD Pa.1795) (Patterson, C. J.); State v. Donovan, 129 N.J.L. 478, 30 A.2d 421 (1943); People v. McDermott, 180 Misc. 247, 40 N.Y.S.2d 456 (1943); Woodward v. City of Waterbury, 113 Conn. 457, 465, 155 A. 825, 828-29 (1931); 8 Wigmore on Evidence (McNaughton Rev.) § 2372, at 7458 (1961); contra, Hale v. Wyatt, 78 N.H. 214, 216, 98 A. 379, 381 (1916). Neither reason nor experience suggests to me why legislators should be more favorably treated.
The majority opinion of the court in banc in United States v. Craig, 537 F.2d 957 (7th Cir.), cert. denied sub nom., Markert v. United States, 425 U.S. 973, 96 S.Ct. 2171, 48 L.Ed.2d 796 (1976), was clearly correct in rejecting the contention that there is an evidentiary privilege such as the majority proposes to establish.